MacLEAN, J. (dissenting).
Some of the exceptions to the exclusion of questions on cross-examination seem good, and to call for reversal—notably, to the nonallowance of the question whether the plaintiff, in going along, assumed the condition of the boat to be the same as always. It was, as he testified, a stormy night in February; there was an ice pack in the slip; and the reason for his presence was to see after an express wagon drawn by a spike team—the first used that season with a driver who had never driven such a team. If, absorbed in his errand, he relied upon conditions which did not or could not, under the circumstances, exist, and so neglected the care to which he was bound, there was no case for the jury.